DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/151434 on January 31, 2022, in which Claims 1- 20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1- 20 are pending, of which Claims 1- 20 are allowed.  

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

12. (Previously Presented) The data center computing system of claim 11, wherein the instructions configure the data center computing system to: identify an estimated 

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “selecting a problem-specific diagnostic analyzer, that is specific to the problem, from the plurality of different problem-specific diagnostic analyzers based on the problem scenario identifier relative to the mapping information; running the selected problem-specific diagnostic analyzer in the data center to obtain problem-specific diagnostic data that is specific to the problem”, in Claims 1 and 11; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1- 20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Duyanovich et al. (U.S. Patent Application 2007/0220371), hereinafter “Duyanovich”.  Duyanovich is cited on PTO-892 filed 2/9/2022.



Although conceptually similar to the claimed invention of the instant application, Duyanovich does not teach selecting a problem specific analyzer from a pool of analyzers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hommel et al. (US Patent Application 2002/0174388) teaches a monitoring routine is assigned to each error.
-Li et al. (US Patent 8,504,880) teaches mapping an error with a corresponding error dialog.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114